PER CURIAM.
Edward Busiku, a native and citizen of the Democratic Republic of the Congo, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration judge’s denial of his requests for asylum, withholding of removal, and protection under the Convention Against Torture. We have reviewed the record and the Board’s order and find that substantial evidence supports the Board’s decision to uphold the immigration judge’s denial of Busiku’s requests for withholding of removal and protection under the Convention Against Torture. Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Busiku, No. A95-221-369 (B.I.A. Sept. 10, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED